 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ROSE ANN PAUL,
 8
                                Plaintiff,            Case No. C19-5126 RAJ
 9
           v.                                         ORDER AMENDING THE
10                                                    SCHEDULING ORDER
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13
           This matter is before the Court on Defendant’s Unopposed Motion to Amend the
14
     Scheduling Order, filed one business day before Defendant’s response brief is due.
15
     Dkt. 15. The motion is based on counsel’s declaration that he is requesting the extension
16
     for “workload reasons.” Dkt. 16 at 1. This Court will grant the instant motion but
17

18 advises counsel that his workload will not be sufficient grounds for further extensions of

19 time.

20         DATED this 30th day of July, 2019.

21

22
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
23




     ORDER AMENDING THE SCHEDULING ORDER - 1
